DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 9/20/2022. Currently, 3-4 and 9-20 of the claims have been canceled, claims 33-34 have been added and claims 1-2, 5-8, 21-34 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 8, 24-26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”).
With respect to claim 1, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (End plates 42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (22); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tube sheets 70 has holes 74 for tubes 22), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 6, lines 52-55, tube sheets 70 may be made from a resin or metal which are capable of expanding in the presence of refrigerant) and the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes (Fig. 3, the tube sheet 70 is one unitary piece of material since it is one entire unit.)
With respect to claim 25, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (tubes 22), wherein each of the plurality of tubes extend from a first end having a first opening to a second end opposite the first end having a second opening (tubes extend from first end at 42 to second end 43); a first water box enclosing the first ends of the plurality of tubes (47); a second water box encloses the second ends of the plurality of tubes (46); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tubes 22 extend through tube sheets 70), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 6, lines 52-55, tube sheets 70 may be made from a resin or metal which are capable of expanding in the presence of refrigerant), and the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes (Fig. 3, the tube sheet 70 is one unitary piece of material since it is one entire unit.)
With respect to claim 2, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the heat exchanger is a non-baffled heat exchanger (Fig. 1, heat exchanger only has tube sheets 70).
With respect to claims 5 and 26, Martin discloses the heat exchanger of claims 1 and 25 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).
With respect to claim 8, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
With respect to claim 24, Martin discloses the heat exchanger of claim 1 as discussed above. Martin also discloses including a first water box enclosing first ends of the plurality of tubes and a second water box encloses second ends of the plurality of tubes opposite the first ends (Fig. 1, boxes 46 and 47 enclose the tubes at opposite ends).
With respect to claim 29, Martin discloses the heat exchanger of claim 25 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”).
With respect to claims 6 and 27, Martin discloses the heat exchanger of claims 5 and 26 as discussed above. Martin is silent to the tube sheet extends between 20% and 90% of a diameter of the body portion.
Martin teaches that the size of the tube sheets and dimensions can vary depending upon the number of heat exchanger tubes (Col. 6, lines 65-70 and Col. 7, lines 55-75). Therefore, the size of the tube sheet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the tube sheet can vary depending on the number of tubes. Therefore, since the general conditions of the claim, i.e. that the tube sheet can change in dimension, were disclosed in the prior art by Martin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the dimension of the tube sheet or size extend between 20-90% of a diameter of the body portion.
With respect to claims 7 and 28, Martin teaches the heat exchanger of claims 6 and 26 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).

Claims 21-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of in view of Ozeki et al. (US Publication No.: 2005/0167089 hereinafter “Ozeki”) and L. Berthold (US Patent No.: 3,351,131 hereinafter “Berthold).
With respect to claims 21 and 30, Martin discloses the heat exchanger of claims 1 and 25 as discussed above. Martin does not disclose wherein the tube sheet includes passages fluidly connecting opposing faces of the tube sheet and the passages are spaced from the plurality of openings with a corresponding one of the plurality of tubes and the tube sheet directly engages each of the plurality of tubes.
Ozeki teaches a tube sheet with passages connecting opposing faces of the tube sheet that are spaced apart from the openings for the tubes (Fig. 3a, passages 32 are spaced from tube openings 31). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin with passages as taught by Ozeki to aid in reducing fluid resistance and increasing heat transfer (Para 0005).
Berthold also teaches a tube sheet with a passage connecting opposing faces of the tube sheet that are spaced apart from the opening for the tubes (Fig. 2, passage 14). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin with the passage of Berthold to improve efficiency of the heat exchanger and fluid flow (Col. 1).
With respect to claims 22 and 31, Martin, Ozeki and Berthold teach the heat exchanger of claims 21 and 30 as discussed above. Berthold also teaches including edge passages at least partially defined by an edge of the tube sheet and the body portion (Fig. 2, passage 14 is between edge of tube sheet 23 and body 10), wherein the edge passages having a semi-circular cross-sectional area (Fig. 2, 14).
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of L. Berthold (US Patent No.: 3,351,131 hereinafter “Berthold).
With respect to claims 23 and 32, Martin discloses the heat exchanger of claims 1 and 30 as discussed above. Martin teaches three tube sheets (70) but does not disclose wherein the at least one tube sheet includes at least three tube sheets spaced from each other along a longitudinal axis of the body portion with each of the at least three tube sheets overlapping in a radial direction relative to the longitudinal axis.
Berthold teaches three tube sheets that are spaced from each other that overlap in a radial direction relative to the longitudinal axis (Fig. 1, multiple tube sheets 13 and 13’ are spaced apart and overlap in a radial direction relative to the longitudinal axis). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheets of Martin to be spaced apart and overlap in a radial direction relative to the longitudinal axis as taught by Berthold to have a desired fluid flow path that increases overall heat exchange efficiency (Col. 1).


Claims 1-2, 5-8 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of H. M. Short (US Patent No.: 2,876,975 hereinafter “Short”).
With respect to claim 1, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (End plates 42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (22); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tube sheets 70 has holes 74 3for tubes 22), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83 and Col. 6, lines 52-55, tube sheets 70 may be made from a resin or metal which are capable of expanding in the presence of refrigerant).
If it can be shown that the first embodiment of Martin does not disclose the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes, then the following 103 rejection teaches this limitation.
Martin teaches in the second embodiment that the tube sheet can be made from a single unitary piece of material (Co. 6, lines 48-55 and Fig. 5, 70 is one unitary material). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first embodiment of Martin with a single unitary material as taught by Martin to reduce the amount of parts which would ease manufacturing processes and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Short also teaches a tube sheet made from a single piece of material that is capable of expanding (Fig. 3, tube sheet 8b and Col. 2, lines 51-72). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin to be made from a single piece of material as taught by Short to aid in minimizing deflection and stress (Col. 1, lines 44-45).
With respect to claim 25, Martin discloses a heat exchanger (Fig. 1) comprising: a body portion (40); a pair of end plates at least partially forming an enclosure with the body portion (42 and 43); a plurality of tubes extending through at least one of the body portion and the pair of end plates (tubes 22), wherein each of the plurality of tubes extend from a first end having a first opening to a second end opposite the first end having a second opening (tubes extend from first end at 42 to second end 43); a first water box enclosing the first ends of the plurality of tubes (47); a second water box encloses the second ends of the plurality of tubes (46); and at least one tube sheet including a plurality of openings with a corresponding one of the plurality of tubes located in one of the plurality of openings (Figs. 1-3, tubes 22 extend through tube sheets 70), wherein the tube sheet is made of a material which expands in the presence of refrigerant (Col. 5, lines 39-75 expansible part 83 and Col. 6, lines 52-55, tube sheets 70 may be made from a resin or metal which are capable of expanding in the presence of refrigerant), and the heat exchanger is a non- baffled heat exchanger (Fig. 1).
If it can be shown that the first embodiment of Martin does not disclose the tube sheet is formed of a single unitary piece of material that directly engages the plurality of tubes, then the following 103 rejection teaches this limitation.
Martin teaches in the second embodiment that the tube sheet can be made from a single unitary piece of material (Co. 6, lines 48-55 and Fig. 5, 70 is one unitary material). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first embodiment of Martin with a single unitary material as taught by Martin to reduce the amount of parts which would ease manufacturing processes and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Short also teaches a tube sheet made from a single piece of material that is capable of expanding (Fig. 3, tube sheet 8b and Col. 2, lines 51-72). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin to be made from a single piece of material as taught by Short to aid in minimizing deflection and stress (Col. 1, lines 44-45).
With respect to claim 2, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the heat exchanger is a non-baffled heat exchanger (Fig. 1, heat exchanger only has tube sheets 70).
With respect to claims 5 and 26, Martin and Short teach the heat exchanger of claims 1 and 25 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40) and the material which expands in the presence of refrigerant contacts the body portion (Fig. 2, tube sheet 70 contacts the body portion at 71).
With respect to claim 8, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
With respect to claim 24, Martin and Short teach the heat exchanger of claim 1 as discussed above. Martin also discloses including a first water box enclosing first ends of the plurality of tubes and a second water box encloses second ends of the plurality of tubes opposite the first ends (Fig. 1, boxes 46 and 47 enclose the tubes at opposite ends).
With respect to claims 6 and 27, Martin and Short teach the heat exchanger of claims 5 and 26 as discussed above. Martin is silent to the tube sheet extends between 20% and 90% of a diameter of the body portion.
Martin teaches that the size of the tube sheets and dimensions can vary depending upon the number of heat exchanger tubes (Col. 6, lines 65-70 and Col. 7, lines 55-75). Therefore, the size of the tube sheet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the tube sheet can vary depending on the number of tubes. Therefore, since the general conditions of the claim, i.e. that the tube sheet can change in dimension, were disclosed in the prior art by Martin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have the dimension of the tube sheet or size extend between 20-90% of a diameter of the body portion.
With respect to claims 7 and 28, Martin and Short teach the heat exchanger of claims 6 and 26 as discussed above. Martin also discloses wherein the tube sheet at least partially follows an inner contour of the body portion (Fig. 2, 70 follows an inner surface of 40).
With respect to claim 29, Martin and Short teach the heat exchanger of claim 25 as discussed above. Martin also discloses wherein the body portion includes a first refrigerant port and a second refrigerant port (Fig. 1, ports for 11 and 24) and the at least one tube sheet includes a plurality of tube sheets (Fig. 1, multiple tube sheets 70).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over W. C. Martin Jr. (US Patent No.: 3,332,479 hereinafter “Martin”) in view of H. M. Short (US Patent No.: 2,876,975 hereinafter “Short”) and further in view of Krell et al. (US Publication No.: 2016/0054076 hereinafter “Krell”).
With respect to claims 33 and 34, Martin and Short teach the heat exchanger of claims 1 and 25 as discussed above. Martin is silent to the intended use limitation of material is configured to absorb molecules of the refrigerant through a wettable surface on the at least one tube sheet and the material is a polymer material.
Krell teaches a single unitary tube sheet that is made of a polymer material (Para 0074, applicant explains the tube sheet can be made from nylon in para 0038 and Krell explains nylon can be used). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tube sheet of Martin to be made of a polymer material as taught by Krell to be corrosion-resistant with sufficient structural integrity (Para 0074).
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (pages 6-9) that the reference does not teach “wherein the tube sheet is made of a material which expands in the presence of refrigerant and the tube sheet if formed of a single unitary piece of material that directly engages the plurality of tubes”, the Examiner disagrees. Reference Martin has tube sheet 70 that is made from a single piece of material that engages a plurality of tubes 22. The tube sheet of Martin is in contact and directly engages with the bottom three tubes or the top three tubes of which can be the claimed plurality of tubes. Further, the single tube sheet 70 of Martin meets the broad limitation of “directly engages” since the tube sheet transfers heat or “directly engages” with both the top 3 and bottom three tubes which can broadly meet the claim limitation. Nothing in the claim states the tube sheet is in direct physical contact with all the tubes within the heat exchanger. Further, the reference Martin explains the tube sheet can be made from a single piece of material in Col. 6, lines 52-55 and the tube sheets 70 may be made from a resin or metal and formed as a monolithic casting. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
In response to applicants arguments (page 10) that a unitary tube sheet capable of expansion does not mean thermal expansion, the Examiner disagrees. Nothing in the claim defines the kind of expansion and therefore thermal expansion meets the broad limitation. The intended use limitation “capable of expanding in the presence of refrigerant” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. Therefore, applicant's arguments are not persuasive and the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the proposed modification makes Martin unsatisfactory for its intended purpose, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Martin explains the tube sheet can be made from a metal in Col. 6, lines 52-55 and therefore modifying the tube sheet to be entirely metal would be make Martin unsatisfactory for its intended purpose.
In response to applicant’s arguments (page11) that the reference does not teach a non-baffled heat exchanger, the Examiner disagrees. Reference Martin has tube sheets 70 that tubes pass through and does not have extra baffles within the heat exchanger and is therefore a non-baffled heat exchanger. Applicants heat exchanger in figure 6 has multiple tube sheets 32 with tubes passing through which is the same for Martin. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763